DETAILED ACTION

This office action is responsive to the amendment filed on 12/14/21.  As directed by the response: no claims have been amended, cancelled, or added.  Thus, claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recite “an image sensor”; however, the written description and 
figures refer to a “camera” (e.g., FIG. 6 includes a visual imaging camera 605B).   Appropriate correction is required.   The remaining claims are rejected for at least the reason of their respective dependency(s) from one of said independent claims.   

Allowable Subject Matter
Claims 1-6 would be allowed assuming the above definiteness rejection(s) was overcome.
The prior art by itself or in combination does not disclose the structural and functional limitations 
as recited in the claims.   Specifically, the prior art does not disclose the image processing unit which includes the claimed image capturing and comparing the one more captured images against one or more 
computing the combined image distance measure by combining an image distance measure generated from the color histograms data with an image distance measure generated from the one-dimensional power spectral density comparison, and applying adjustable weights for each of the first and second paths; and taking an action to affect external to the image processing unit based on the combined image distance from the image comparison.
The closest prior art references of record are Tokuda et al. (US 2013/0149679) and Riefenstein
(US 2013/0302483). It is conceded that Tokuda fails to disclose comparing one or more captured images against one or more reference images with a control unit electrically coupled to the image sensor and to a storage device and comparing a processor and a memory device in which the comparing includes determining a combined image distance between the one or more captured images and the one or more reference images from a dual path analysis.  Furthermore, Riefenstein fails to teach this limitation as para. 28 of the citation refers to comparing images to see if properly cooked but there is no teaching regarding a subsequent step of performing a comparison of captures images with one or more reference images utilizing a dual path analysis as recited in the independent claims.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. The Applicant, with regard to the definiteness rejection, within the office action response that “In response, Applicant respectfully points Examiner to paragraph 7 stating ‘an image sensor captures one or more images.’  Therefore, the rejection is traversed….”.   It is firstly noted that the aforementioned sentence is located within the “Summary of the Disclosure” and the term “image sensor” is found nowhere within the “Detailed Description of the Disclosure”.   Instead, within the “Detailed Description of the Disclosure”, there are repeated instances of the terms: “digital camera”, “thermal imaging camera”, “thermal imagining camera 605A”, “visual imaging camera 605B”, etc.   It is respectfully submitted that an image sensor is a component of a camera when utilized to perform an image capture function.   In view of the foregoing, the Examiner maintains the present definiteness rejection(s).   

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761